 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDSalerno-Megowen Biscuit CompanyandLocal Union 1,AmericanBakery and Confectionery Workers International Union, AFL-CIO.Case No. 13-CA-6783.May 14,1965DECISION AND ORDEROn December 29, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in his attached Decision.Thereafter,the Respondent and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs. The Respondent also filedan answering brief to the Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as its-Order the Order recommended by the Trial Examiner, and orders thatthe Respondent, Salerno-Megowen Biscuit Company, Niles, Illinois,its officers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'The Respondent has moved to have the Board set aside the Decision and Certificationin the underlying representation proceeding (CaseNo. 13-RC-10106),and to remandthe case for a full hearing on its objections.As the Board has previously decided thatsuch objections raised no material issues that warranted a hearing,the motion is herebydeniedThe Union has also requested the Board to require the Respondent to apply retroactivelywage and pension benefits and grievance and arbitration provisions reached in any sub-sequent agreement.We do not find such a remedy warranted here.Accordingly, theUnion's motion in this respect is denied.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on November 6, 1964,by Local Union 1, American Bakeryand Confectionery Workers International Union,AFL-CIO,herein called the Union,the General Counsel of the National Labor Relations Board,by the Regional Directorfor Region 13, issued a complaint on November 10, 1964,against Salerno-Megowen152 NLRB No. 65. SALERNO-MEGOWEN BISCUIT COMPANY605BiscuitCompany, herein called the Respondent,allegingthat the Respondent hadunlawfully refused to bargain with the Union, the certified representative of an appro-priate unitof the Respondent's employees, thereby violating Section 8(a)(5) and(1) of the Act. In its answer, the Respondent admitted that it refused andcontinuesto refuse to bargain with the Union, but denied the commission of any unfair laborpractices and affirmativelyallegedthat the election on the basis of which the Boardhad certified the Union was invalid because of conduct in which the Union hadengagedprior to the election, and that therefore, the Union had not been properlyand legally certified as the exclusive representative of the employees in the appro-priate unit.More particularly, the Respondent alleged, in paragraphs XIV throughXVIII of its answer, that prior to the election the Union distributed leaflets and madestatementsto employees "which contained false and fraudulent representations andpromises relating to pensionbenefits and other benefits for the purpose of misleadingand bribing employees to vote for the Union" (paragraph XIV) ; that by these "falseand fraudulentmisstatements, the Union effectively destroyed the proper laboratoryatmosphere for said election and effectively restrained and coerced Respondent'semployees" (paragraph XV); that for the reasons expressed in the exceptions andsupporting brief filed with the Board to the report on objections made by theRegional Director in the underlying representation case, 13-RC-10106, that report"was anarbitrary and capricious abuse of his discretion, and the Director deniedRespondent due process of law by refusing to conduct a hearing prior to issuing"said report (paragraph XVI); that by "failing to state or to consider the substanceof Respondent's exceptions and contentions, and by refusing to direct a hearing con-cerning any of them, the Board abused its discretion arbitrarily and capriciously anddenied Respondent due process of law by issuing its decision and certification ofrepresentative in Case No. 13-RC-10106 which is cryptic in form and empty ofcontent"; and that by issuing complaints against Respondent, and by refusingto issuecomplaint against the Union in Case No. 13-CB-1708, upon charges based upon theUnion's restraint and coercion above noted, the General Counsel of the Board hasabused his discretion arbitrarily and capriciously."Pursuantto notice,a hearing was held in Chicago,Illinois, onNovember 23 and24, 1964, before Trial Examiner Ivar H. Peterson.'All parties were represented andparticipated in the hearing.No witnesses were heard; after the formal documentsherein and certain documents relating to the representation case were admitted inevidence,counselfor the General Counsel moved to strike paragraphs XIV throughXVIII of the Respondent's answer and for summary judgment.After hearing argu-ment onthismotion, I took it under advisement.The Respondent made variousoffers of proof, which I rejected as not constituting newly discovered or previouslyunavailable evidence,or asnot material.Ruling was reserved on the Respondent'smotion to dismiss thecomplaintand on the Union's motion to grant certain relief.Pursuantto leave granted, counsel for the General Counsel filed proposed findings,conclusions,and recommendations in lieu of a brief, and the Respondent filed a brief,which have been considered. In harmony with the findings and recommendationsmade below, the General Counsel's motion to strike paragraphs XIV through XVIIIof the Respondent's answer and for summary judgment is granted; the Respondent'smotion to dismiss and the Union's motion that I recommend granting certain reliefare denied.Uponthe entirerecord in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, an Illinois corporation, maintains its principal office and place ofbusiness at Niles, Illinois, where it is engaged in the manufacture, sale, and distribu-tion of cookies, crackers, and other related products.During the past year, theRespondent manufactured, sold, and shipped from its Niles plant products valued inexcess of $50,000 directly to points outside the State of Illinois.The Respondentadmits, and I find,that it is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.'Prior to the hearing,a complaint In another case against the Respondent,Case No.13-CA-6489, whichhad been consolidated with the instant case,was dismissed by theRegional Director upon the request of the Uniontowithdraw the chargein that case,which the Regional Director granted.2The separate unopposed motions of counsel for the Respondent and counsel for theGeneral Counselare herebygranted. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABORORGANIZATION INVOLVEDThe Union, Local Union 1, American Bakery and Confectionery Workers Inter-national Union, AFL-CIO, is a labor organization withinthemeaningof Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESPursuant to a stipulation for certification upon consent election in Case No.13-RC-10106, approved by the Regional Director on May 8, 1964, an election washeld on May 27, 1964, among employees of the Respondent in the following agreed-upon appropriate unit:All production,maintenance,and sanitation employees atthe Respondent's Niles, Illinois, plant, excluding shipping and receiving employees,office clerical employees, confidential employees, professional employees, guards,outside truckdrivers, and all supervisors as defined in the Act.The results of theelection were as follows:Approximate number of eligible voters ------------------------- 390Void ballots ------------------------------------------------0Votes cast for the Union -------------------------------------206Votes castagainstthe Union ----------------------------------157Challenged ballots -------------------------------------------22On June 3, 1964, the Respondent filed timely objections to conduct affecting theresults of the election.After an investigation of the objections, but without conduct-ing ahearing, theRegionalDirector, on August 14, 1964, issued his report on objec-tions.Therein he discussed the objections in some detail and recommended that theobjectionsin their entirety be overruled and that the Union be certified.The Respondent thereafter filed timely exceptions with the Board, dated Septem-ber 4, 1964, supported by argument and a series of documents attached, in which itasserted that the Regional Director's conclusion with respect to each objection "(1)was unsupported by the evidence in the case, (2) was contrary to the evidence in thecase, and (3) was inconsistent with the National Labor Relations Board's officiallyreported position on such matters."On October 29, 1964, the Board issued its Deci-sion and Certification of Representative, in which it adopted the findings and recom-mendations made by the Regional Director in his report on objections and addition-ally stated that the Respondent's exceptions "raise no material or substantial issuesof fact or law which would warrant reversal of the Regional Director's findings andrecommendations or a hearing "I find, as alleged in the complaint and admitted in the answer, that the Union, onOctober 30, 1964, by telegram, requested the Respondent to bargain collectively.Under the date of November 4, 1964, the Respondent wrote the Union acknowledg-ing receipt of the telegram "concerning collective bargaining between our Companyand Local No. 1," and stating.In ouropinion,Local No. 1 is not properly certified for the reasons set forth inour exceptions to the Regional Director's report. In order that these reasons beexamined judicially after appropriate proceedings, we decline to meet with youfor the purposes of collective bargaining at this time.In itsanswer, the Respondent admitted "that it has refused and still does continueto refuse to bargain collectively with the Union as the exclusive bargaining repre-sentative of all the employees in the unit described" in paragraph VI of the com-plaint, and which is set forth above, although admitting that such unit was appro-priate within the meaning of Section 9(b) of the Act.Although afforded opportunity to do so, the Respondent, in the hearing beforeme, did not proffer any newly discovered or previously unavailable evidence materialto the issues before me. It did offer the exceptions filed with the Board and all thesupporting exhibits attached thereto; these were rejected, as containing nothing thatwas newly discovered or previously unavailable, and as, in fact, being a part of therecord heretofore made in the representation case.3Contrary to the Respondent's3As provided in Section 9(d) of the Act, the record in an Investigation made in aSection 9(c) proceeding becomes a part of the record upon petition for enforcement orreview of any order issued by the Board pursuant to Section 10(c) based in whole orin part upon facts certified following an investigation pursuant to Section 9(c).TheBoard's Rules and Regulations,Series 8, as amended,provide that in a consent electionconducted pursuant to Section 102.62(b), as here, the record in such case shall include,inter alia,"the objections to the conduct of the election or conduct affecting the resultsof the election, any report on such objections . . . exceptions to any such report, anybriefs or other documents submitted by the parties, ..(Section 10269(c) and (f)). SALERNO-MEGOWEN BISCUIT COMPANY607contention, it is not entitled, as a matter of right, to a formal hearing on its objectionsto the election.O.K. Van and Storage, Inc.,127 NLRB 1537, 1539, enfd. 297 F. 2d74 (C.A.5); J. R. Simplot Company,138 NLRB 172, enfd. 322 F. 2d 170 (C.A. 9).In any event, the Board's finding in the underlying representation case herein that theRespondent's objections and exceptions raised no material issues of fact or law war-ranting reversal of the Regional Director's findings and recommendations, which theBoard adopted, or a hearing, effectively precluded me from going into the merits ofthe Respondent's objections and permitting relitigation of matters heretofore con-sidered and determined adversely to the Respondent.Pittsburgh Plate Glass Com-pany v. N.L.R.B.,313 U.S. 146, 157-158;N.L R.B. v. American Steel Buck Corp.,227 F. 2d 927, 929 (C.A.2); Allis-Chalmers Manufacturing Company v. N.L.R.B.,162 F. 2d 435, 440-441 (C.A. 7). In short, no showing has been made in this com-plaint proceeding which, despite the assertion that the Board's action on the Respond-ent's exceptions is "cryptic in form and empty of content," lessens the conclusivenessupon me of the decision and certification made in the representation hearing.Accordingly, I find that the Union was duly designated as the collective-bargainingrepresentative by a majority of the employees of the Respondent in the appropriateunit described above and in the Board's certification, and that the Union at all timessince October 29, 1964, has been the exclusive bargaining representative of all the,employees in the aforesaid unit, within the meaning of Section 9(a) of the Act. Ifurther find that the Respondent has, since November 4, 1964, refused to bargaincollectively with the Union as the exclusive representative of its employees in theunit, and that, by such refusal, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5) and, derivatively, alsoSection8 (a) (1) of the Act.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act, it will be recommended that itcease and desist therefrom and that it take certain affirmative action designed toeffectuate the policies of the Act.The Union, in its motion for certain relief, requested that it be recommended thatthe Respondent be required to make whole employees, retroactive to October 29,1964, for benefits that might be provided in any future contract between the parties.Since the circumstances here do not warrant such a remedy, the motion has beendenied.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Salerno-Megowen Biscuit Company is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local Union 1, American Bakery and Confectionery Workers InternationalUnion, AFL-CIO, is a labor organization within the meaning of Section 2(5) of theAct.3.All production, maintenance, and sanitation employees of the Respondent at itsNiles, Illinois, plant, excluding shipping and receiving employees, office clericalemployees, confidential employees, professional employees, guards, outside truck-drivers, and all supervisors as defined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section 9(b) of the Act.4.At all times since October 29, 1964, the Union has been and continues to bethe exclusive bargaining representative of all the employees in the aforementionedunit for the purpose of collective bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing,on andafterNovember 4, 1964, to bargain collectively with theUnion as the exclusive representative of all the employees in the aforesaid unit, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case and pursuant to Section 10(c) of the National Labor 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelationsAct, as amended,itishereby ordered that the Respondent,Salerno-Megowen BiscuitCompany, Niles, Illinois, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, rates of pay,hours, and other terms and conditions of employment, with Local Union 1, AmericanBakery and Confectionery Workers International Union, AFL-CIO, as the exclusiverepresentative of all employees in the following appropriate unit:All production, maintenance, and sanitation employees of the Respondent at itsNiles, Illinois, plant, excluding shipping and receiving employees, office clericalemployees, confidential employees, professional employees, guards, outside truck-drivers, and all supervisors as defined in the Act.(b) Interfering with the efforts of the Union to negotiate for, or represent, theemployees in the said appropriate unit as the exclusive bargaining agent.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Upon request, bargain collectively with the said union as the exclusive repre-sentative of the employees in the appropriate unit described above and, if an under-standing is reached, embody such understanding in a signed agreement.(b) Post at its plant in Niles, Illinois, copies of the attached notice marked"Appendix." 4Copies of said notice, to be furnished by the Regional Director forRegion 13, shall, after being duly signed by a representative of the Respondent, beposted by it immediately upon receipt thereof, and maintained by it for a period of60 consecutive days thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of receipt of this Decision and Recommended Order, what steps it has takento comply herewith.5'In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."5In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read, "Notify the Regional Director for Region 13, in writing,within 10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Local Union 1, AmericanBakery and Confectionery Workers International Union, AFL-CIO, as theexclusive representative of all employees in the bargaining unit described below.WE WILL, upon request, bargain with Local Union 1, American Bakery andConfectionery Workers International Union, AFL-CIO, as the exclusive repre-sentative of all the employees in the bargaining unit described below with respectto rates of pay, wages, hours, and other terms and conditions of employment,and if an understanding is reached, embody such an understandingin a signedagreement.The bargaining unit is:All production,maintenance,and sanitationemployees at our Niles,Illinois, plant, excluding shipping and receiving employees, office clericalemployees, confidential employees, professional employees, guards, outsidetruckdrivers,and allsupervisors as defined in the Act. SHAKESPEARECOMPANY, ETC.609WE WILL NOT interfere with the efforts of Local Union 1, American Bakeryand Confectionery Workers International Union,AFL-CIO,to negotiate for,or represent as exclusive bargaining agent, the employees in the bargaining unitdescribed above.SALERNO-MEGOWEN BISCUIT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, UnitedStatesCourthouse and Federal Office Building, Room 881,219 South DearbornStreet,Chicago, Illinois, Telephone No. 828-7572,if they have any question con-cerning this notice or compliance with its provisions.Shakespeare Company; Shakespeare Products CompanyandDarrell P. Grimm.Case No. 7-CA-4662.May 14, 1965DECISION AND ORDEROn October 19, 1964, Trial Examiner James V. Constantine issuedhis Decision in the above-entitled proceeding, finding that the Respond-entshad engaged in certain unfair labor practices and recommendingthat they cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.Hefurther found that Respondents had not engaged in certain otherunfair labor practices alleged in the complaint and recommended thatsuch allegations be dismissed.Thereafter, the General Counsel andthe Charging Party filed exceptions to the Decision, together with sup-porting briefs, and the Respondents filed cross-exceptions togetherwith a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.'.The Board has considered the Trial'The Trial Examiner refused the General Counsel's motion to enlarge the complaintto allege a violation on the basis of a purported no-solicitation rule which appearspresumptively unlawful.In view of the Trial Examiner's ruling, however, the matterwas not litigated and Members Fanning and Brown make no findings in this connection.Member Jenkins disagrees,and would find, that the Trial Examiner erred in not permit-ting the complaint to be amended,as the Respondents were apprised of the GeneralCounsel's intention to do so well in advance of the hearing,and as a result Respondentcould not have been prejudiced ; he would remand to the Trial Examiner the issue whetherthe rule, plainly invalid on its face,may be supported.152 NLRB No. 63.789-730-66-vol. 15 2-4 0